                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 DARRELL HOCHHALTER                               )
 #533622,                                         )
                                                  )
          Petitioner,                             )
                                                  )          NO. 3:19-01112
 v.                                               )
                                                  )          JUDGE CAMPBELL
 WARDEN KEVIN GENOVESE,                           )
                                                  )
          Respondent                              )


                                MEMORANDUM AND ORDER
         The Court granted Petitioner leave to proceed on appeal in forma pauperis on January 13,

2021 (Doc. No. 32), and this matter is now pending on appeal in the United States Court of Appeals

for the Sixth Circuit. Petitioner has nevertheless filed the following documents in this Court: a

second Notice of Appeal, including an Application for Certificate of Appealability (COA) (Doc.

No. 35-1); a Request for Appointment of Counsel (Doc. No. 33); and a Motion to Amend Habeas

Corpus Grounds (Doc. No. 34).

         The Court has already denied Petitioner a COA in this case and advised him that he is free

to seek a COA directly from the Sixth Circuit. (Doc. No. 25 at 1–2). Petitioner’s request for a

COA (Doc. No. 35-1) is therefore DENIED as moot and for the reasons set forth in the Court’s

previous ruling.

         Petitioner’s motion to appoint counsel to represent him on appeal (Doc. No. 33) is unsigned

and therefore in violation of Rule 11 of the Federal Rules of Civil Procedure. Moreover, this Court

has already denied relief to Petitioner, and the Sixth Circuit has the authority to govern the

proceedings before it, including the appointment of counsel if it deems such action necessary.



      Case 3:19-cv-01112 Document 36 Filed 01/27/21 Page 1 of 3 PageID #: 1653
Accordingly, this motion is DENIED without prejudice to Petitioner’s ability to seek appointment

from the Sixth Circuit.

       Finally, Petitioner seeks to amend his habeas petition to re-state three claims: (1)

insufficiency of the evidence to support his convictions; (2) ineffective assistance of counsel; and

(3) actual innocence. (Doc. No. 34). But the Court already denied relief on those claims in its

ruling of November 3, 2020, from which Petitioner has filed an appeal. (Doc. Nos. 24–26, 35).

Once an appeal is filed, this Court lacks jurisdiction to take any action that would affect the merits

of the case on appeal. Workman v. Tate, 958 F.2d 164, 168 (6th Cir. 1992). Petitioner’s motion to

amend is therefore DENIED for lack of jurisdiction.

       Alternatively, the Court would deny the motion to amend on the basis that Petitioner was

already granted one amendment and an oversized reply (see Doc. Nos. 10, 15, 21–23) and has not

demonstrated any good cause for a further amendment six months after the case was fully briefed

and almost three months after the Court’s final ruling. Amendments after judgment should be

permitted only where the moving party can “shoulder a heavier burden” and “meet the

requirements for reopening a case established by Rule 59 or 60” of the Federal Rules of Civil

Procedure. Leisure Caviar, LLC v. U.S. Fish and Wildlife Service, 616 F.3d 612, 616 (6th Cir.

2010). Petitioner’s motion to amend is not accompanied by a motion for relief under either of

those rules. It is too late to be considered under Rule 59. See Fed. R. Civ. P. 59(e) (providing 28-

day deadline to move to alter or amend judgment). And the basis for his motion—that he “has

continued to study the cases that impact his Habeas Corpus petition and believes he can state them

in a manner that would be easier for the state and this court to address”—does not satisfy any of

the grounds for extraordinary relief under Rule 60. See Fed. R. Civ. P. 60(b). This Court had no

difficulty understanding or addressing Petitioner’s issues and did so thoroughly in a 50-page


                                                  2

   Case 3:19-cv-01112 Document 36 Filed 01/27/21 Page 2 of 3 PageID #: 1654
memorandum opinion. (Doc. No. 24). The Court sees no reason to permit re-litigation of those

issues.

          It is so ORDERED.

                                                 ____________________________________
                                                 WILLIAM L. CAMPBELL, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                             3

   Case 3:19-cv-01112 Document 36 Filed 01/27/21 Page 3 of 3 PageID #: 1655
